Citation Nr: 0127252	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  96-36 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-operative left ankle disability.

2.  Entitlement to an initial compensable rating for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In October 1998, the veteran testified at a 
videoconference hearing before the undersigned Board Member.  

In March 1999, the Board remanded the appeal for further 
development and adjudication.  The requested development and 
adjudication was accomplished to the extent possible.  The 
appeal is now before the Board for further consideration.


FINDINGS OF FACT

1.  The RO has obtained, to the extent possible, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's left varicocele is not manifested by 
testicular atrophy or urinary tract infections, and he has 
not required drug therapy, medical management or 
hospitalization for the condition

3.  The veteran's post-operative residuals of a left ankle 
injury are diagnosed as degenerative arthritis, manifested by 
tenderness, no more than moderate limitation of motion and 
subjective complaints of pain and instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for post-operative traumatic arthritis of the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.712b, Diagnostic Codes 5010, 5270, 5271, 5272, 5273 (2001).

2.  The schedular criteria for an initial compensable rating 
for a left varicocele have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 
4.115b, Diagnostic Codes 7599-7523, 7525 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board observes that the June 1996 RO decision that was 
appealed, which granted service connection and assigned the 
ratings at issue, was primarily based upon an April 1996 VA 
general medical examination report.  The veteran was also 
afforded a VA orthopedic examination in June 1998 and a VA 
genitourinary examination in June 1999.  After the veteran 
had failed to report for other scheduled June and July 1999 
examinations, the RO notified the veteran in a July 1999 
letter that it was very important for him to report for 
examination because failure to report, without good cause, 
might result in the termination or reduction of his benefits.  
Moreover, while the August 2001 supplemental statement of the 
case did not specifically set out the provisions of 38 C.F.R. 
§ 3.655 (2001), the RO did determine that, due to the 
veteran's failure to report for VA examinations scheduled in 
June, July and October 1999, it would adjudicate the pending 
claims on the evidence of record.  See 38 C.F.R. § 3.655(b).  
The RO specifically notified the veteran that, as a result of 
his failure to report for a VA examination, evidence expected 
from such an examination, which might have been material to 
the outcome of the claim, could not be considered (i.e., to 
support the assignment of a staged rating (Fenderson v. West, 
12 Vet. App. 119 (1999)).  The veteran has failed to show 
good cause for his failure to report for several examinations 
and, although VA has rescheduled the veteran for examination 
many times, he failed to report for any examinations 
scheduled after June 1998, except for the June 1999 VA 
genitourinary examination.  The Board observes that the June 
1999 VA examiner recommended that an ultrasound be done to 
determine whether the veteran had a varicocele.  However, the 
presence of a varicocele would not affect the veteran's 
disability rating as the rating criteria is based on atrophy, 
or removal of, the testicle or the frequency of urinary tract 
infections.  The veteran has asserted that he does not have 
either problem.

In compliance with the Board's March 1999 remand, the RO also 
asked the veteran to furnish the names and addresses of all 
health care providers who had treated him for his left ankle 
disorder since early 1998, and to sign authorizations for 
release of such information.  The veteran did not reply to 
the RO's March 1999 letter.  In an April 2000 request, the RO 
also sought to obtain additional VA treatment records based 
on the veteran's testimony.  In an August 2000 response, the 
VA Medical Center (VAMC) forwarded outpatient treatment 
records from April to October 1996, and indicated that there 
were no other records.  The Board notes that VA outpatient 
records and statements from a private physician, the veteran 
and his wife are associated with the claims file.  Under 
these circumstances, the Board finds that there is no further 
duty to assist the veteran with the development of his 
claims.  The Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C. § 5103A (West Supp. 
2001).  In this connection, the Board finds that the April 
1996, June 1998 and June 1999 VA examination reports and 
recent VA treatment reports, which evaluate the status of the 
veteran's disabilities, are adequate for determining whether 
the disability evaluations assigned effective from March 31, 
1996 are appropriate and a remand is not warranted.  The 
Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by the letters, statement, and supplemental 
statements of the case that were provided to the veteran by 
the RO.

Veterans claiming benefits have an obligation to report for 
scheduled VA examinations.  The duty to assist is not a one-
way street and the veteran has not fulfilled his duty to 
cooperate in this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
Engelke v. Gober, 10 Vet. App. 396 (1997); Olson v. Principi, 
3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  As the veteran 
failed to report for VA examinations scheduled on four 
separate occasions, most recently in October 1999, to 
evaluate his disabilities, the Board must adjudicate this 
appeal based on the evidence of record.  Id.  

It is also again pertinent to point out that, at no time 
since the RO's July 1999 letter, indicating the importance of 
reporting for scheduled VA examinations, has the veteran 
provided an explanation why he failed to report for scheduled 
examinations. In view of the foregoing, the Board will 
proceed with its appellate review of the increased rating 
claims. 

In a June 1996 rating decision, the RO granted service 
connection and an initial noncompensable rating for a left 
varicocele and a 10 percent rating for post-traumatic 
arthritis of the left ankle.  The veteran appealed those 
original assignments of disability evaluations following the 
initial award of service connection.  He essentially 
contended that the assigned ratings did not accurately 
reflect the severity of his disabilities.

The veteran's service medical records show that he was seen 
in August 1994 for a complaint of left ankle pain after 
twisting it.  Initially, x-rays were read as negative, but a 
later X-ray study showed an avulsion fracture.  In April 
1995, a lateral reconstruction of the left ankle was 
performed. The veteran was also seen during service on 
several occasions with complaints of pain involving the left 
testicle.  The impressions were epididymitis or a varicocele.

At an April 1996 VA general medical examination, the veteran 
reported that he had pain and swelling involving the left 
testicle three or four times per year.  He also complained of 
continuous left ankle pain.  He related that he had 
occasional swelling of the ankle and that the ankle felt 
unstable.  On examination, the veteran had a slight limp and 
favored his left ankle.  There was a well-healed scar on the 
lateral malleolus with no adherence or depression.  The scar 
was slightly tender to palpation.  Dorsiflexion of the ankle 
was to 5 degrees with plantar flexion to 30 degrees.  
Inversion was to 5 degrees with eversion to 0 degrees.  On 
examination of the genitourinary system, there was a left 
varicocele about one centimeter in diameter with slight 
tenderness to palpation.  Diagnoses were residuals of left 
ankle fracture with reconstructive surgery and decreased 
range of motion and a left varicocele.

An October 1996 private physician's statement noted that the 
veteran suffered from chronic epididymitis and indicated that 
he should not perform any heavy lifting.

At a June 1998 VA orthopedic examination, the veteran 
complained of morning pain and stiffness of the left ankle.  
He indicated that by midday to late afternoon, especially 
when doing any prolonged standing, he had pain involving the 
left ankle that was relieved only by nonsteroidals and rest.  
On examination, he had mild tenderness of the ankle.  
Dorsiflexion of the ankle was to about 15 degrees and plantar 
flexion to 50 degrees.  His gait was normal.  X-rays showed 
some arthritis involving the ankle.  The diagnosis was mild 
post-traumatic arthritis of the ankle.  

At his October 1998 videoconference hearing, the veteran 
testified that each morning he awoke with severe left ankle 
pain.  He stated that if he was on his feet for a certain 
amount of time he also had severe pain.  The veteran 
indicated that his ankle gave way at least twice a week and 
as often as once per day.  He stated that he wore an ankle 
brace and walked with a limp.  The veteran reported that he 
took 800 milligrams of Motrin for the ankle pain at least 
three or four times a week and indicated that the condition 
was affecting his livelihood.  With regard to the left 
varicocele, he related that he had pain and swelling twice a 
year.  The veteran testified that when that occurred he would 
be on bed rest for a week and could not move.  He indicated 
that he had seen a private physician in early 1998 and had 
also gone to the VAMC during 1998 for his left ankle 
condition.  

At a June 1999 VA genitourinary examination, the veteran 
reported that over the last seven years, he has had episodes 
two or three times a year where his left testicle enlarged to 
the size of a golf ball.  He could not identify any inciting 
events.  When he has this pain, the only thing that relieved 
it was a week of bed rest and 800 mg doses of Motrin.  He 
indicated that it was difficult to walk or move or to do 
anything.  The veteran did not have any voiding or 
obstructive symptoms and denied having any urinary tract 
infection or any kind of instrumentation in the past.  The 
examination revealed normal testicular size and consistency 
without swelling, bilaterally.  The cord structures could be 
appreciated bilaterally, but there was no evidence of 
varicocele either with or without Valsalva maneuver.  No 
hernia was identified.  The impression was a history of 
intermittent testicular swelling over the last seven years 
with no evidence of testicular swelling or varicoceles at the 
present time.  The examiner indicated that the veteran could 
have a Grade 1 varicocele, which could only be detected by a 
scrotal ultrasound, but upon examination, he did not find any 
testicular swelling, tenderness or any source for the 
veteran's reported testicular swelling.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

When an unlisted condition is encountered, the rating 
schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When an unlisted residual condition is encountered, which 
requires an analogous rating, the first two digits of the 
diagnostic code of that part of the rating schedule most 
closely identifying the bodily part or system involved is 
assigned with a "99" as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

A.  Left Ankle

The veteran's service-connected ankle disorder is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  Degenerative 
or traumatic arthritis, substantiated by X-ray findings, is 
rated according to the limitation of motion that results.  
Moderate limitation of ankle motion is rated as 10 percent 
disabling, while marked limitation of motion is rated as 20 
percent disabling.  A 20 percent disability evaluation is the 
maximum rating available under Diagnostic Code 5271.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271.  Twenty 
percent disability evaluations are potentially available 
under Diagnostic Codes 5270, 5272, 5273, and 5274 for 
ankylosis of an ankle in plantar flexion of less that 30 
degrees, for ankylosis of the subastragalar or tarsal joint, 
or for malunion of os calcis or astragalus.  38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5272, and 5273.  The normal 
ranges of motion of the ankle are 20 degrees in dorsiflexion 
and 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate 
II.

A careful review of the clinical evidence shows that the 
veteran's left ankle is manifested by x-ray findings of mild 
to moderate degenerative arthritis, which is essentially 
manifested by a restriction of motion which is slight to 
moderate, some tenderness, and subjective complaints of pain 
and some instability.  The objective findings are consistent 
with the veteran's complaint of pain on prolonged standing.  
At the April 1996 VA examination, the veteran had a slight 
limp and favored his left ankle.  There was a well-healed 
scar on the lateral malleolus with no adherence or 
depression, which was slightly tender to palpation.  
Dorsiflexion of the ankle was to 5 degrees with plantar 
flexion to 30 degrees.  Inversion was to 5 degrees with 
eversion to 0 degrees.  The June 1998 VA examiner reported 
dorsiflexion to 15 degrees for the left ankle, with plantar 
flexion to 50 degrees.  It was indicated that his gait was 
normal.  The terms, slight, moderate and severe are not 
further defined in the schedule.  However, a division of the 
normal range (-20 to +45, or 65 total degrees) into equal 
thirds would be a fair approximation.  Given that the range 
on the first examination was 35 degrees and on the second it 
was 65 degrees, it is clear that he has never had more than 
about a halfway impairment; certainly one which would be 
considered as moderate.  Despite what appears to be an 
improvement in the range of motion, from recent VA outpatient 
records and his testimony, it is apparent that the veteran 
has continuing difficulties with pain and instability, which 
sometimes results in a slight limp and diminished job 
functioning.  It is the Board's judgment that, with 
consideration of his overall symptomatology over the years; 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001); 
and DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995), the 
veteran's tenderness on objective observation and his 
subjective complaints of pain and instability on use is 
currently equivalent to moderate limitation of motion, and 
thus it supports the current 10 percent rating under 
Diagnostic Code 5271.  38 C.F.R. § 4.7.  There is no 
objective evidence to support a finding of such additional 
functional loss so as to more nearly approximate marked 
limitation of motion required for a 20 percent rating under 
Diagnostic Code 5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  Moreover, there is no clinical evidence of ankylosis 
of the ankle, ankylosis of a subastragalar or tarsal joint, 
or malunion of os calcis or astragalus warranting a higher 
rating under Diagnostic Codes 5270, 5272, or 5273.  

B.  Left Varicocele

Currently, the veteran's service-connected left varicocele is 
evaluated as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7599-7523 (2001).  Under Diagnostic Code 
7523, a noncompensable rating is warranted where one testicle 
is completely atrophied; if both testes are completely 
atrophied, a 20 percent rating is assigned.

Based on the evidence of record, the Board finds that a 
compensable rating for the veteran's service-connected left 
varicocele is not warranted.  The veteran failed to appear 
for a genitourinary examination scheduled in October 1999.  
Accordingly, the Board must adjudicate this appeal based on 
the evidence in the claims file.  38 C.F.R. § 3.655.  The 
evidence does not indicate that the veteran has lost function 
of the left testicle, that the service-connected disability 
is associated with complete atrophy of one or both, testis, 
or that there is any functional impairment.  Thus, the 
criteria for a compensable rating for a left varicocele have 
not been met.  38 C.F.R. § 4.115b, Diagnostic Code 7523 
(2001).  

The Board has also considered a rating under 38 C.F.R. § 
4.115b, Diagnostic Code 7525, for chronic epididymo-orchitis 
rated as urinary tract infection under 38 C.F.R. § 4.115a.  
Under the rating criteria for urinary tract infection, a 
urinary tract infection requiring long-term drug therapy, one 
to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  Where there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or requiring continuous intensive 
management, a 30 percent rating is warranted.  38 C.F.R. § 
4.115a (2001).  Since the veteran indicated that he did not 
suffer from urinary tract infections at his June 1999 VA 
genitourinary and the clinical results from that examination 
were normal, a compensable rating under Diagnostic Code 7525 
is not warranted.  


C.  Conclusion

In summary, the Board concludes that the preponderance of the 
evidence is against an increased rating for the veteran's 
left ankle disorder and against a compensable rating for a 
left varicocele.  There is no evidence that the veteran's 
disabilities have been more severe any time during the period 
of this initial evaluation.  Fenderson, supra.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected ankle 
disability has resulted in frequent hospitalizations or 
caused marked interference in his employment beyond that 
accounted for by the assigned rating.  Although the veteran 
indicated that his left testicular disorder has interfered 
with his employment, he has provided no evidence to support 
his contention nor does the evidence show recent treatment or 
hospitalization of a left varicocele disorder.  The Board is 
therefore not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic arthritis of the left ankle is denied.

Entitlement to an initial compensable rating for a left 
varicocele is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

